13 N.Y.3d 811 (2009)
EVA FLORES, Appellant,
v.
LANGSAM PROPERTY SERVICES CORP. et al., Respondents.
Court of Appeals of New York.
Decided October 20, 2009.
Raymond Schwartzberg & Associates, PLLC, New York City (Steven I. Brizel of counsel), for appellant.
McMahon, Martine & Gallagher, LLP, Brooklyn (Patrick W. Brophy of counsel), for respondents.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.


*812 OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Plaintiff failed to raise a triable issue of fact regarding defendants' actual or constructive notice of the particular dangerous condition that allegedly caused her injuries (see Gordon v American Museum of Natural History, 67 NY2d 836, 838 [1986]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.